DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [KR 2015-0009391] in view of Shimoichi [U.S. Pub. No. 2019/0304663] and Tashiro et al. [U.S. Patent No. 5,515,022] (for motivation purposes).
Regarding Claim 1, Lee et al. shows an inductor component (Figs. 1-4) comprising: 
an element body (12) including a first magnetic layer (top portion of element 12) and a second magnetic layer (bottom portion of element 12) that contain a metal magnetic powder (Paragraph [0028]) and that are laminated along a first direction (T direction, see Figs. 1-4); 
a spiral wiring (42) disposed between the first magnetic layer and the second magnetic layer (see Figs. 1-4);
a vertical wiring (22 or left element 60) connected to the spiral wiring (42) and extending in the first direction to penetrate the element body (see Figs. 1-4, element 22 or left element 60 connected to element 42 and extending in the T direction to penetrate element 12); and 
an external terminal (left element 80) connected to the vertical wiring (22 or left element 60, see Figs. 1-4) and exposed on a first principal surface (SB) of the element body (12) orthogonal to the first direction (see Figs. 1-4, left element 80 exposed on element SB of element 12 orthogonal to the T direction), wherein 
the spiral wiring (42) is disposed on a first plane orthogonal to the first direction (see Figs. 1-4, element 42 is disposed on a first plane orthogonal to the T direction) and includes a pad part (inner end of element 42) to which the vertical wiring (22 or left element 60) is connected (see Figs. 1-4), a spiral part (40) extending from the pad part (inner end of element 42) on the first plane (see Figs. 1-4), and a lead-out part (outer end of element 42) that extends on the first plane (see Figs. 1-4) and is exposed from a side surface (SL2) of the element body parallel to the first direction (see Figs. 1-4, outer end of element 42 exposed from element SL2 of element 12 parallel to the T direction, Paragraph [0034]), 
the pad part (inner end of element 42) and the lead-out part (outer end of element 42) are disposed on opposite ends of the spiral wiring (see Figs. 1-4), and 
the pad part (inner end of element 42) is disposed at an innermost end of the spiral part (see Figs. 1-4, inner end of element 42 is disposed at an innermost end of element 40).
Moreover, Shimoichi clearly discloses an inductor (Figs. 1-2) teaching and suggesting a pad part (11) to which the vertical wiring is connected (see Figs. 1-2), a spiral part (13) extending from the pad part (11) on the first plane (see Figs. 1-2), and the pad part (11) is disposed at an innermost end of the spiral part (see Figs. 1-2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the pad part as taught by Shimoichi for the device as disclosed by Lee et al. to facilitate electrical connection and ensure connection to other conductors (Col. 6, Lines 15-22 of Tashiro et al.).
The combination of Lee et al. in view of Shimoichi shows the pad part (11 of Shimoichi) and the lead-out part (outer end of element 42 of Lee et al.) are disposed on opposite ends of the spiral wiring (see Figs. 1-4 of Lee et al. and Figs. 1-2 of Shimoichi).
Regarding Claim 2, Lee et al. shows the lead-out part (outer end of element 42) extends in a direction without turning back toward the spiral part (see Figs. 1-4, outer end of element 42 extends in a direction without turning back toward element 40).  
Regarding Claim 3, Lee et al. shows the lead-out part (outer end of element 42) extends in a direction opposite to a center side of the spiral part (see Figs. 1-4, outer end of element 42 extends in a direction opposite to a center side of element 40).  
Regarding Claim 21, Lee et al. shows an inductor component (Figs. 1-4) comprising: 
an element body (12) including a first magnetic layer (top portion of element 12) and a second magnetic layer (bottom portion of element 12) that contain a metal magnetic powder (Paragraph [0028]) and that are laminated along a first direction (T direction, see Figs. 1-4);
a spiral wiring (42) disposed between the first magnetic layer and the second magnetic layer (see Figs. 1-4);
first (22 or left element 60) and second (right element 60) vertical wirings connected to the spiral wiring (42) and extending in the first direction to penetrate the element body (see Figs. 1-4, element 22 or left element 60 and right element 60 connected to element 42 and extending in the T direction to penetrate element 12); and 
first (left element 80) and second (right element 80) external terminals respectively connected to the first (22 or left element 60) and second (right element 60) vertical wirings (see Figs. 1-4) and exposed on a first principal surface (SB) of the element body (12) orthogonal to the first direction (see Figs. 1-4, left and right elements 80 exposed on element SB of element 12 orthogonal to the T direction), wherein 
the spiral wiring (42) is disposed on a first plane orthogonal to the first direction (see Figs. 1-4, element 42 is disposed on a first plane orthogonal to the T direction) and includes a first pad part (inner end of element 42) to which the first vertical wiring (22 or left element 60) is connected (see Figs. 1-4), a second pad part (outer end of element 42) to which the second vertical wiring (right element 60) is connected (see Figs. 1-4), a spiral part (40) extending from the first pad part (inner end of element 42) to the second pad part (outer end of element 42) on the first plane (see Figs. 1-4), and a lead-out part (exposing part of element 42) extending from the second pad part on the first plane (see Figs. 1-4) and exposed from a side surface (SL2) of the element body parallel to the first direction (see Figs. 1-4, exposing part of element 42 exposed from element SL2 of element 12 parallel to the T direction, Paragraph [0034]).
Moreover, Shimoichi clearly discloses an inductor (Figs. 1-2) teaching and suggesting a first pad part (11) to which the first vertical wiring is connected (see Figs. 1-2), a second pad part (12) to which the second vertical wiring is connected (see Figs. 1-2), a spiral part (13) extending from the first pad part (11) to the second pad part (12) on the first plane (see Figs. 1-2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first pad part and the second pad part as taught by Shimoichi for the device as disclosed by Lee et al. to facilitate electrical connection and ensure connection to other conductors (Col. 6, Lines 15-22 of Tashiro et al.).

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Shimoichi and Tashiro et al. as applied to claims 1-2 above, and further in view of Kumagai et al. [JP 2005-191191].
Regarding Claims 5 and 14, Shimoichi shows the width of the pad part (11) is larger than the width of the spiral part (13, see Figs. 1-2, Paragraph [0070]) and Tashiro et al. shows the width of the pad part (315) is larger than the width of the lead-out part (310, see Fig. 3).
In addition, Kumagai et al. shows an inductor (Figs. 1-3) teaching and suggesting the width of the pad part (6a or 7e) is larger than the width of the spiral part (2a or 2f) and larger than the width of the lead-out part (5a or 5b, see Figs. 1-3, width of element 6a or 7e is larger than width of element 2a or 2f and element 5a or 5b, Paragraph [0016]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the pad part is larger than the width of the spiral part and larger than the width of the lead-out part as taught by Kumagai et al. for the device as disclosed by Lee et al. in view of Shimoichi and Tashiro et al. to facilitate desirable electrical connection and improve the Q-factor of the coil (Abstract, Advantage).

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Shimoichi and Tashiro et al. as applied to claims 1-2 above, and further in view of Hayashi [JP 05-036533] and Inoue et al. [JP 2000-150241].
Regarding Claims 5 and 14, Shimoichi shows the width of the pad part (11) is larger than the width of the spiral part (13, see Figs. 1-2, Paragraph [0070]) and Tashiro et al. shows the width of the pad part (315) is larger than the width of the lead-out part (310, see Fig. 3).
In addition, Hayashi shows the width of the pad part (b or g) is larger than the width of the spiral part (11-1 or 11-4) and larger than the width of the lead-out part (left portion of element a or h is the lead-out part, see Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the pad part is larger than the width of the spiral part and larger than the width of the lead-out part as taught by Hayashi for the device as disclosed by Lee et al. in view of Shimoichi and Tashiro et al. to facilitate high Q-factor and self-resonance frequency (Abstract, Purpose). The motivation would also to facilitate conductivity with improve connection reliability that improve adhesion and mechanical strength between conductive layers.
Moreover, Inoue et al. shows a coil device (Fig. 16) teaching and suggesting the width (D) of the pad part (14) is larger than the width (W) of the spiral part (3) and larger than the width (W) of the lead-out part (right portion of element 14 is the lead-out part, see Fig. 16).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the pad part is larger than the width of the spiral part and larger than the width of the lead-out part as taught by Inoue et al. for the device as disclosed by Lee et al. in view of Shimoichi, Tashiro et al., and Hayashi to facilitate desirable electrical connection by improve connection reliability achieving desirable inductance and/or Q value.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Shimoichi and Tashiro et al. as applied to claims 1-2 above, and further in view of Kudo et al. [U.S. Pub. No. 2017/0169930].
Regarding Claims 6 and 15, Lee et al. in view of Shimoichi and Tashiro et al. shows the claimed invention as applied above but does not show an insulating layer coating a surface of the spiral wiring and containing no magnetic substance, wherein the vertical wiring includes a columnar wiring penetrating the first magnetic layer or the second magnetic layer of the element body and a via wiring penetrating the insulating layer.
Kudo et al. shows an inductor component (Fig. 3M with teachings from Fig. 1) teaching and suggesting an insulating layer (40) coating a surface of the spiral wiring (21 or 22) and containing no magnetic substance (Paragraph [0069]), wherein the vertical wiring includes a columnar wiring (11 or 12) penetrating the first magnetic layer or the second magnetic layer of the element body (see Figs. 3M and 1) and a via wiring (27) penetrating the insulating layer (40, see Figs. 3M and 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an insulating layer coating a surface of the spiral wiring and containing no magnetic substance, wherein the vertical wiring includes a columnar wiring penetrating the first magnetic layer or the second magnetic layer of the element body and a via wiring penetrating the insulating layer as taught by Kudo et al. for the device as disclosed by Lee et al. in view of Shimoichi and Tashiro et al. to facilitate insulation to prevent shorting while also facilitating electrical connection to an external circuit to obtain desirable operating characteristics and inductances (Paragraph [0069]).

Claims 7-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Shimoichi and Tashiro et al. as applied to claims 1-2 above, and further in view of Sakata [JP 2000-133521].
Regarding Claims 7 and 16, Lee et al. in view of Shimoichi and Tashiro et al. shows the claimed invention as applied above but does not show the lead-out part includes an oxide film exposed from the side surface of the element body.  
Sakata shows a laminated coil (Figs. 1-3) teaching and suggesting the lead-out part includes an oxide film exposed from the side surface of the element body (Paragraph [0014], lead-out part of element 12 is oxidizing will result in an oxide film exposed from the side surface of element 16).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead-out part includes an oxide film exposed from the side surface of the element body as taught by Sakata for the device as disclosed by Lee et al. in view of Shimoichi and Tashiro et al. to reduce resin material which can reduce manufacture cost (Paragraph [0014]).
Regarding Claim 8, Sakata shows the oxide film is a metal oxide film (Paragraph [0014], element 12 is made of metal so therefore oxidizing will result in a metal oxide film).  

Claims 7-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Shimoichi and Tashiro et al. as applied to claims 1-2 above, and further in view of Oshima et al. [U.S. Pub. No. 2019/0122800].
Regarding Claims 7 and 16, Lee et al. in view of Shimoichi and Tashiro et al. shows the claimed invention as applied above but does not show the lead-out part includes an oxide film exposed from the side surface of the element body.  
Oshima et al. shows a coil component (Figs. 1-2) teaching and suggesting the lead-out part includes an oxide film exposed from the side surface of the element body (Paragraph [0067], lead-out part of element 25 or 26 have metallic oxide will result in an oxide film exposed from the side surface of element 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead-out part includes an oxide film exposed from the side surface of the element body as taught by Oshima et al. for the device as disclosed by Lee et al. in view of Shimoichi and Tashiro et al. to result a contraction factor of the conductive paste at the time of firing is small (Paragraph [0067]).
Regarding Claim 8, Oshima et al. shows the oxide film is a metal oxide film (Paragraph [0067]).  

Claims 9-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Shimoichi and Tashiro et al. as applied to claims 1-2 above, and further in view of Ha et al. [U.S. Pub. No. 2018/0308617].
Regarding Claims 9 and 17, Lee et al. in view of Shimoichi and Tashiro et al. shows the claimed invention as applied above but does not show the width of the lead-out part is equal to or less than the width of the spiral part and equal to or greater than 50 µm.  
Ha et al. shows a coil component (Figs. 1-3C, Table 1) teaching and suggesting the width of the lead-out part (121b) is equal to or less than the width of the spiral part (121a) and equal to or greater than 50 µm (Table1, Sample 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the lead-out part is equal to or less than the width of the spiral part and equal to or greater than 50 µm as taught by Ha et al. for the device as disclosed by Lee et al. in view of Shimoichi and Tashiro et al. to reduce parasitic and stray capacitance and achieve desirable inductance (Table 2).
Regarding Claims 10 and 18, Lee et al. in view of Shimoichi and Tashiro et al. shows the claimed invention as applied above but does not show the thickness of the lead-out part is equal to the thickness of the spiral part.  
Ha et al. shows a coil component (Figs. 1-3C, Table 1) teaching and suggesting the thickness of the lead-out part (121b) is equal to the thickness of the spiral part (121a, Table 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness of the lead-out part is equal to the thickness of the spiral part as taught by Ha et al. for the device as disclosed by Lee et al. in view of Shimoichi and Tashiro et al. to reduce parasitic and stray capacitance, achieve desirable inductance, and increase self-resonant frequency (Table 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10, and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837